DETAILED ACTION
	This Office action is responsive to communication received 01/21/2021 – application papers received, including Power of Attorney; 02/10/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CIP of 17/099,362 11/16/2020 PAT 11291890 which is a CON of 16/820,136 03/16/2020 PAT 10874919 which is a CON of 16/590,105 10/01/2019 PAT 10632349 which claims benefit of 62/908,467 09/30/2019 and claims benefit of 62/903,467 09/20/2019 and claims benefit of 62/877,934 07/24/2019 and claims benefit of 62/877,915 07/24/2019 and claims benefit of 62/865,532 06/24/2019 and claims benefit of 62/826,310 03/29/2019 and claims benefit of 62/814,959 03/07/2019 and said 17/099,362 11/16/2020 is a CIP of 16/774,449 01/28/2020 PAT 10926142 which is a CON of 16/179,406 11/02/2018 PAT 10583336 which claims benefit of 62/581,456 11/03/2017 This application 17/154,579 01/21/2021 is a CIP of 16/789,167 02/12/2020 PAT 10933286 and is a CON of 16/702,063 12/03/2019 PAT 10905920 which claims benefit of 62/775,022 12/04/2018.
Drawings
The drawings were received on 01/21/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,291,890 in view of Tseng (US PUBS 2008/0022502).
As to claims 1, 8 and 15, the claims of the ‘890 patent differ from the instant claims in that the claims of the ‘890 patent lack the features “wherein the maximum width of the interior cavity is above the mass portion and below a horizontal midplane of the body portion” (claims 1 and 15); and “wherein the maximum width of the interior cavity is above the port and below a horizontal midplane of the body portion” (claim 8).  Tseng shows it to be old in the art to provide a port in a lowermost sole portion (i.e., apertures 13, 14 in FIG. 2), with the insert portions 30 serving as a mass portion).  With this arrangement, it can be further seen by Tseng that the maximum width of the internal cavity would clearly be located above the port (or above the mass portion) and below a horizontal midplane of the club head, as shown by annotated FIG. 10, below:

    PNG
    media_image1.png
    471
    936
    media_image1.png
    Greyscale

In view of the publication to Tseng, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘890 patent by sizing the interior cavity width to be greatest below the horizontal midplane and above the port or mass portion, with there being a reasonable expectation of success that having the mass portion at the sole and the widest portion of the cavity close to the sole would have served to lower the center of gravity of the club head so as to improve club head performance.  Determining exactly where to position the mass portion on the claimed golf club head of the ‘890 patent would have been an obvious manufacturing design choice depending on the position of the center of gravity in order to provide a user with a desirable golf swing weight. Having the port close to the sole would not only have enabled the port to serve as a convenient holder for the mass portion, as is the case in Tseng, but would also have provided for a convenient location from which to introduce the second filling member within the interior cavity.  Any further differences between the instant claims and the claims of the ‘890 patent insofar as the location of the port would likewise have involved an obvious manufacturing design choice.  
Another difference between the claims of the ‘890 patent and the instant claims is that the claims of the ‘890 patent are, on one hand, more specific than the instant claims and further require “wherein the face portion has a thickness of less than or equal to 0.075 inch (1.9 millimeters)”. 
Another difference between the claims of the ‘890 patent and the instant claims is that the claims of the ‘890 patent present the remaining features of the instant claims in a slightly different order, thereby presenting substantially the same invention, with any differences considered to be minor phrasing differences and/or obvious differences.  By way of example only, note the following, further comments:
As to claim 1, see claims 1, 6 and 14 of the ‘890 patent. 
As to claim 2, see claim 1 of the ‘890 patent.
As to claim 3, see claim 1 of the ‘890 patent.
As to claim 4, see claim 3 of the ‘890 patent.
As to claim 5, see claim 4 of the ‘890 patent. 
As to claim 6, see claim 20 of the ‘890 patent.
As to claim 7, see claim 17 of the ‘890 patent. 
As to claim 8, see claims 1, 6 and 14 of the ‘890 patent.
As to claim 9, see claims 1 and 14 of the ‘890 patent. 
As to claim 10, see claim 6 of the ‘890 patent. 
As to claim 11, see claim 6 of the ‘890 patent.
As to claim 12, see claim 7 of the ‘890 patent.
As to claim 13, see claim 8 of the ‘890 patent. 
As to claim 14, see claim 20 of the ‘890 patent. 
As to claim 15, see claims 1, 6 and 14 of the ‘890 patent. 
As to claim 16, see claim 14 of the ‘890 patent.
As to claim 17, see claim 14 of the ‘890 patent. 
As to claim 18, see claim 3 of the ‘890 patent.
As to claim 19, see claim 4 of the ‘890 patent. 
As to claim 20, see claim 5 of the ‘890 patent. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,874,919 in view of Tseng (US PUBS 2008/0022502). 
Claims 1-20 of the ‘919 patent recite many of the limitations, or substantially similar limitations with minor phrasing differences, recited in claims 1-20 of the present application including, by way of example only, “an interior cavity having a first cavity portion located at or proximate to a center portion of the body portion, and a second cavity portion at least partially surrounding the first cavity portion”, “a face portion attached to the front portion of the body portion to enclose the interior cavity”, “a first filler material in the first cavity portion and coupled to the back wall portion”, “a second filler material in the second cavity portion”, “a port connected to the second cavity portion”, “wherein the second cavity portion is partially or entirely filled with the second filler material from the port”, “wherein the second filler material extends from the first filler material to the face portion”, all as recited in instant claim 1 and in claim 1 of the ‘919 patent, and “wherein the first filler material is a formed as an insert and placed in the first cavity portion before the face portion is attached to the body portion”, “wherein the second filler material [comprises a filler material] is injected in the interior cavity after the face portion is attached to the body portion”, all as recited in instant claims 5 and 19, and in claim 4 of the ‘919 patent, “wherein at least one of the first filler material and the second filler material is [comprises] a rubber-based compound”, all as recited in instant claims 7 and 20 and in claim 5 of the ‘919 patent. 
The claims of the ‘919 patent lack the features “wherein the maximum width of the interior cavity is above the mass portion and below a horizontal midplane of the body portion” (claims 1 and 15); and “wherein the maximum width of the interior cavity is above the port and below a horizontal midplane of the body portion” (claim 8).  Tseng shows it to be old in the art to provide a port in a lowermost sole portion (i.e., apertures 13, 14 in FIG. 2), with the insert portions 30 serving as a mass portion).  With this arrangement, it can be further seen by Tseng that the maximum width of the internal cavity would clearly be located above the port (or above the mass portion) and below a horizontal midplane of the club head, as shown by annotated FIG. 10, below:

    PNG
    media_image1.png
    471
    936
    media_image1.png
    Greyscale

In view of the publication to Tseng, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘919 patent by sizing the interior cavity width to be greatest below the horizontal midplane and above the port or mass portion, with there being a reasonable expectation of success that having the mass portion at the sole and the widest portion of the cavity close to the sole would have served to lower the center of gravity of the club head so as to improve club head performance.   More specific to instant claims 2-4, 9-11, and 16-18, determining exactly where to position the mass portion on the claimed golf club head of the ‘919 patent would have been an obvious manufacturing design choice depending on the position of the center of gravity in order to provide a user with a desirable golf swing weight. Having the port close to the sole would not only have enabled the port to serve as a convenient holder for the mass portion, as is the case in Tseng, but would also have provided for a convenient location from which to introduce the second filling member within the interior cavity.  Any further differences between the instant claims and the claims of the ‘919 patent insofar as the location of the port would likewise have involved an obvious manufacturing design choice.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,426,641 in view of Tseng (US PUBS 2008/0022502). 
Claims 1-20 of the ‘641 patent recite many of the limitations, or substantially similar limitations with minor phrasing differences, recited in claims 1-20 of the present application including, by way of example only, “a body portion comprising a toe portion with a toe portion edge, a hosel portion, a top portion with a top portion edge, a sole portion with a sole portion edge, a front portion with a front opening, a back portion with a back wall portion, and an interior cavity”, “a mass portion comprising a material having a greater density than a density of a material of the body portion, wherein a distance between the mass portion and the toe portion edge is less than a distance between the mass portion and the hosel portion”, all as recited in instant claim 1 and claims 1 and 3 of the ‘641 patent, “the second filler material is injected into the interior cavity after the face portion is attached to the body portion”, “wherein the second filler material fills a portion of the interior cavity between the face portion and the first filler material”, etc. 
The claims of the ‘641 patent differ from the instant claims in that the claims of the ‘641 patent require a first recessed portion and a second recessed portion, as opposed to a first cavity portion and a second cavity portion required by the instant claims.  Considering how the first filler material and the second filler material of the claimed invention of the ‘641 patent are arranged (i.e., “a first filler material in the first recessed portion, and a second filler material in the second recessed portion”; “wherein the second filler material is injected into the interior cavity after the face portion is attached to the body portion”…”wherein the first filler material is placed in the first recessed portion before the face portion is attached to the body portion”, “wherein the second filler material fills a portion of the interior cavity between the face portion and the first filler material”), it is clear that the claimed invention of the ‘641 presents an obvious arrangement over the first cavity portion and second cavity portion required by the instant claims as well as an obvious arrangement over the inserted first filler material and injected second filler material required by instant claims 5 and 19. 
Further, the claims of the ‘641 patent lack the features “wherein the maximum width of the interior cavity is…below a horizontal midplane of the body portion” (claims 1, 8 and 15);  Tseng shows it to be old in the art to provide a port in a lowermost sole portion (i.e., apertures 13, 14 in FIG. 2), with the insert portions 30 serving as a mass portion).  With this arrangement, it can be further seen by Tseng that the maximum width of the internal cavity would clearly be located above the port (or above the mass portion) and below a horizontal midplane of the club head, as shown by annotated FIG. 10, below:

    PNG
    media_image1.png
    471
    936
    media_image1.png
    Greyscale

In view of the publication to Tseng, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘919 patent by sizing the interior cavity width to be greatest below the horizontal midplane and above the port or mass portion, with there being a reasonable expectation of success that having the mass portion at the sole and the widest portion of the cavity close to the sole would have served to lower the center of gravity of the club head so as to improve club head performance.   More specific to instant claims 2-4, 9-11, and 16-18, note that claim 3 of the ‘641 patent addresses a location for the mass portion.  Determining exactly where to further position the mass portion on the claimed golf club head of the ‘641 patent would have been an obvious manufacturing design choice depending on the position of the center of gravity in order to provide a user with a desirable golf swing weight. Note that at least claim 2 of the ‘641 patent addresses a location for the port and that claims 9, 10 and 17 of the ‘641 patent address the location of the port with respect to the interior cavity.  Here, having the port close to the sole would not only have enabled the port to serve as a convenient holder for the mass portion, as is the case in Tseng, but would also have provided for a convenient location from which to introduce the second filling member within the interior cavity.  Any further differences between the instant claims and the claims of the ‘641 patent insofar as the location of the port would likewise have involved an obvious manufacturing design choice.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 12-13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	As to claim 3, line 1, “and” should read --to--. In line 2, “and” should read --to--. 
As to claim 4, line 1, it would appear that “comprises a mass portion” should simply read --is--. 
As to claim 5, some of the language appears redundant.  For example, in lines 1-2, why not simply replace the language “comprises a filler material” with the term --is-- for a more succinct expression.  Similarly, in line 3, why not simply replace the language “comprises a filler material” with the term --is-- for a more precise reading of the claim.  
As to claim 12, lines 1-2, why not simply replace “comprises a filler material” with the term --is-- to eliminate what appears to be redundant language in reciting the filler material. 
As to claim 13, lines 1-2, why not simply replace “comprises a filler material” with the term --is-- to eliminate what appears to be redundant language in reciting the filler material. 
As to claim 17, line 1, “and” should read --to--. In line 2, “and” should read --to--. 
As to claim 18, line 1, it would appear that “comprises a mass portion” should simply read --is--. 
As to claim 19, some of the language appears redundant.  For example, in lines 1-2, why not simply replace the language “comprises a filler material” with the term --is-- for a more succinct expression.  Similarly, in line 3, why not simply replace the language “comprises a filler material” with the term --is-- for a more precise reading of the claim.   
While the Office has made an effort to identify all instances of indefiniteness in claims 1-20, applicant is respectfully requested to correct any further instances of indefiniteness, of which the applicant becomes aware, while addressing and responding to the deficiencies set forth, supra.

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A number of references by inventor “Parsons” are cited as art of interest for showing interior cavities with filler materials;
Wahl (‘248) shows a filler material (Fig. 1B);
See Fig. 3 and enlarged section “C” in Deshmukh (‘757);
See Fig. 3B in Wahl (‘240); 
Fig. 2 in Park shows plural inserts behind the strike plate;
See Fig. 8 in Deshmukh (‘931); 
Fig. 1A in Imamoto;
Fig. 2D and 6A in Breier;
Fig. 6 in Aizawa shows two internal cavities, each with a filler material;
Desbiolles shows plural interior cavities with filler materials in each (FIG. 10);
Fig. 3 in Yamada.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711